Citation Nr: 1642878	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected left elbow, left wrist, and/or left hand disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served in the National Guard, with a period of active duty for training from January 28, 1985 to April 26, 1985.  He is a Veteran by nature of having established entitlement to service connection for disabilities incurred during that period of active service.  He also had a period of inactive duty for training from September 14, 1984 to August 25, 1995.  The record reflects that he was discharged from the Army Reserve in September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

This matter was remanded by the Board in September 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the Board's September 2015 remand instructions, the Veteran was afforded a VA examination in October 2015.  The VA examiner opined that it is less likely as not that the Veteran's current left shoulder disability was caused by or related to his active service.  The examiner explained that there is no documented evidence that the Veteran injured his left shoulder during a May 1994 fall, as the evidence, including the Veteran's own statements, indicated the injury was only to the Veteran's elbow, wrist, and head.  The October 2015 VA examiner noted a May 1994 x-ray report which was deemed to be suboptimal but showed a possible decreased acromioclavicular distance, but stated that question was resolved because later x-rays showed a normal left shoulder.  The examiner also noted the Veteran's July 1996 complaints of shoulder pain and a diagnosis of subdeltoid bursitis but stated it also eventually resolved, as there was no mention again of subdeltoid bursitis thereafter.  Finally, the VA examiner noted the Veteran did not have any documented chronic left shoulder complaint until 16 years later, coinciding with injuries he suffered in a motor vehicle accident in January 2001, wherein the Veteran was eventually diagnosed with rotator cuff tendonitis that eventually led to arthroscopic surgery in 2008 for impingement syndrome.

In an October 2016 appellate brief, the Veteran's representative stated that the Veteran is service connected for a left elbow disability incurred in a fall from the back of a truck, and that the Veteran also struck his head in that fall.  The representative argued, "The shoulder must of necessity be the weak point at the middle."  Further, the Veteran's representative noted that bursitis was diagnosed in service, and that chronic tendonitis is currently diagnosed.  The representative argued that according to an orthopedist, bursitis has a cause, and soft tissue injuries do not readily show up on x-rays.  Finally, the Veteran's representative noted that the Veteran is already service-connected for disabilities in his left hand, wrist, and elbow.  The Veteran's representative submitted with the October 2016 appellate brief copies of a position paper by an orthopedist, as well as two Internet articles discussing shoulder disorders, to include bursitis, tendonitis, and impingement syndrome.

First, the Board will liberally construe the October 2016 appellate brief, and finds that the Veteran's representative has raised the theory of secondary service connection to the Veteran's service-connected left elbow, wrist, and/or hand disabilities.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims.

On remand, the AOJ should also obtain an addendum opinion from the October 2015 VA examiner.  The VA examiner should be asked to address the arguments raised by the representative in the October 2016 appellate brief regarding the Veteran's left shoulder being the "weak point in the middle" of his in-service fall, that something caused his bursitis, and that his soft tissue injuries may not have shown up on x-rays.  The AOJ should also ask the VA examiner to review and address the articles submitted by the Veteran's representative.  Finally, the AOJ should ask the VA examiner to offer an opinion regarding the theory of secondary service connection.

In the September 2015 remand, the Board instructed the AOJ to ask the Veteran to identify the provider of his reported 2008 left shoulder surgery, and to provide a signed authorization for VA to secure all records of evaluations and/or treatment leading up to and following that surgery.  The AOJ was also instructed to obtain any updated records of all evaluations and treatment the Veteran had received for his left shoulder disability, to include complete records of treatment he received following the May 1994 fall and all evaluations and treatment thereafter, to specifically include records of all treatment he received following the 2001 motor vehicle accident and complete records of all evaluations and treatment the Veteran received preceding his 2008 surgery, related to that surgery, and of follow-up treatment.  In October 2015, the AOJ sent the Veteran a letter asking him to complete and return signed authorization forms so VA could obtain these treatment records for the Veteran.  VA has not received a response to the October 2015 letter.  As a remand for an addendum medical opinion is necessary, the AOJ should again ask the Veteran to provide the necessary information so VA may undertake appropriate efforts to obtain these outstanding treatment records.

Finally, on remand, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his left shoulder, to include treatment he received following the May 1994 fall, and all evaluations and treatment thereafter, to specifically include records of all treatment he received following the 2001 motor vehicle accident and complete records of all evaluations and treatment the Veteran received preceding his 2008 surgery, related to that surgery, and of follow-up treatment.  The AOJ should undertake appropriate development to obtain any outstanding treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any updated treatment records dated from September 2015 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2015 VA examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's current left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability is related to an injury sustained during a federalized period of active duty for training, to include the May 1994 fall?

The examiner should specifically address the contention of the Veteran's representative that during his May 1994 fall, the Veteran's left shoulder was the "weak point" between his left elbow and head.

The examiner should also review the articles submitted by the Veteran's representative with the October 2016 appellate brief.  The examiner should then specifically address the contentions of the Veteran's representative that something caused the Veteran's bursitis diagnosed in 1996, and that the Veteran's soft tissue injuries may not have shown up on x-rays.  

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was caused by the Veteran's service-connected left elbow disability, left wrist disability, and/or left hand disability, alone or in combination?

The examiner should specifically consider the contentions of the Veteran's representative in the October 2016 appellate brief.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability is aggravated by the Veteran's service-connected left elbow disability, left wrist disability, and/or left hand disability, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

